           Case 1:19-cv-01121-CCC Document 67 Filed 12/22/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PENNSYLVANIA PROFESSIONAL     :                CIVIL ACTION NO. 1:19-CV-1121
LIABILITY JOINT UNDERWRITING :
ASSOCIATION,                  :                (Judge Conner)
                              :
                 Plaintiff    :
                              :
            v.                :
                              :
TOM WOLF, in his Official     :
Capacity as Governor of the   :
Commonwealth of Pennsylvania, :
and the GENERAL ASSEMBLY      :
OF THE COMMONWEALTH OF        :
PENNSYLVANIA,                 :
                              :
                 Defendants   :

                                       ORDER

      AND NOW, this 22nd day of December, 2020, upon consideration of the

cross-motions (Docs. 40, 42, 46) for summary judgment pursuant to Federal Rule of

Civil Procedure 56, and for the reasons stated in the accompanying memorandum,

it is hereby ORDERED that:

      1.       The motion (Doc. 42) for summary judgment by the Pennsylvania
               Professional Liability Joint Underwriting Association (“Association”)
               is GRANTED as to Counts II and IV of the Association’s complaint and
               to the extent that the court will enter declaratory judgment on Counts
               II and IV as requested in Count V. The motion is otherwise DENIED.

      2.       The motions (Docs. 40, 46) for summary judgment by the General
               Assembly of the Commonwealth of Pennsylvania and by Governor
               Wolf are GRANTED as to Counts I and III of the Association’s
               complaint. The motions are otherwise DENIED.
     Case 1:19-cv-01121-CCC Document 67 Filed 12/22/20 Page 2 of 2




3.       It is ORDERED and DECLARED that Section 1502-B and Section
         1503-B of the Act of June 28, 2019, P.L. 101, No. 15, § 7 (“Act 15”) are
         unconstitutional in violation of the Fifth and Fourteenth Amendments
         to the United States Constitution, and enforcement thereof is hereby
         and permanently ENJOINED.

4.       It is further ORDERED and DECLARED that Section 1505-B(1) of
         Act 15 is unconstitutional in violation of the First and Fourteenth
         Amendments to the United States Constitution, and enforcement
         thereof is hereby and permanently ENJOINED.

5.       The Clerk of Court shall enter summary judgment in favor of the
         Association as to Counts II and IV and in favor of defendants as to
         Counts I and III. The Clerk of Court shall enter declaratory judgment
         on Count V as set forth in paragraphs 3 and 4.

6.       The Clerk of Court shall thereafter close this case.



                                   /S/ CHRISTOPHER C. CONNER
                                   Christopher C. Conner
                                   United States District Judge
                                   Middle District of Pennsylvania
